Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 12, 2015

                                       No. 04-15-00218-CV

                                          David GOAD,
                                            Appellant

                                                 v.

                               Eric STREY and Does 1 through 10,
                                          Appellees

                                       No. 04-15-00219-CV

                                          David GOAD,
                                            Appellant

                                                 v.

                                        Jamie OSBORNE
                                            Appellee

                        From the County Court, Guadalupe County, Texas
                        Trial Court No. 2014-CV-0392 and 2014-CV-0393
                           Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER

       The brief of appellant David Goad in these consolidated appeals was due July 20, 2015.
Neither the brief nor a motion for extension of time was filed. On July 23, 2015, we ordered
Goad to file, not later than August 3, 2015, his appellant’s brief and a written response
reasonably explaining his failure to timely file the brief. On August 6, the court received Goad’s
motion for extension of time to file his brief and a request for a copy of the record.

        We grant the motion. We order the Clerk of this court to send a copy of the appellate
record to appellant on CD Rom. Appellant is advised that if he desires a supplemental clerk’s
record, he must request the supplement in writing from the trial court clerk and file a copy of the
request in this court. Any such request will not be grounds for extending the due date for
appellant’s brief.
        We order appellant’s brief due September 18, 2015 (60 days after the original due date).
No further extensions will be granted absent a motion showing of extraordinary circumstances.
If the brief or a motion is not electronically filed or received in this court by September 18, 2015,
the appeal will be dismissed for want of prosecution. The mailbox rule will not apply.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court